Title: From Thomas Jefferson to John Minor, 20 December 1805
From: Jefferson, Thomas
To: Minor, John


                  
                     Dear Sir 
                     
                     Washington Dec. 20. 05
                  
                  The inclosed letter from Thomas Paine will sufficiently explain itself. had the proposition to which it looks been made to those who were witnesses of the services he rendered us, it would have been voted by acclamation: but it’s impression will be very different on those who have learnt them only from the cold page of history. doubting of success in this case, & unwilling to hurt him by imprudently risking a proposition which might be rejected, I think it best to commit it to the discretion of some friend who will advance in it with proper caution. it is so long since I have been of the councils of my own state, that I have little acquaintance with those who are so; and therefore presume to apply to yourself to do or advise what may be done. if by conversing with members and sounding them, you should be of opinion that our legislature would do any thing for Paine, you will certainly serve a man who has deserved well of us all to procure it to be done. if on sounding individual opinions you find that nothing could be obtained will you have the goodness to write me such a letter as I might inclose to him by way of answer? pardon this trouble and ascribe it to it’s real motive, a desire to render a just service, and the want of any other means of doing it, and accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               